DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 December 2020 has been entered.

Claim Objections
Claim 14 objected to because of the following informalities:  in the last two lines, “the image tranceiving” should probably be “the image transceiving device.”  Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0078513)1 in view of Sarig et al. (US 2009/0179141), and further in view of Cohen et al. (US 6,225,013) and further in view of Imai et al. (US 2012/0092302).
Regarding claim 1:
Chang discloses:
A silicon-based large-sized OLED image transceiving device, comprising an OLED micro-display control and power supply unit (paragraph 63), an OLED row driver, an OLED column driver, an image sensor control and power supply unit, an image sensor column signal output unit, a signal processing unit, an image sensor row driver, an OLED display region and a light-sensitive region, wherein the light-sensitive region and the OLED display region share an active region of the image transceiving device the OLED micro-display control and power supply unit is connected to the OLED display region and the light-sensitive region via the OLED row driver and the OLED column driver, respectively (Fig. 14; paragraph 87); 
the OLED display region and the light-sensitive region are connected to the image sensor control and power supply unit sequentially via the image sensor column signal output unit and the signal processing unit (Fig. 14; paragraph 87); 

wherein each of the OLED micro-display control and power supply unit, the image sensor control and power supply unit, and the signal processing unit is formed on an independent exposure unit or an independent exposure area divided into at least two exposure units and each of the OLED row driver, the OLED column driver, the image sensor column signal output unit, the image sensor row driver, and the OLED display region and the light-sensitive region is formed on an independent exposure area divided into at least two exposure units (paragraphs 102-103), 
Chang does not disclose:
 (A) the method comprising:
“arranging the OLED row driver and the image sensor row driver on two tranverse sides of the active region of the image transceiving device, respectively, and arranging the OLED column driver and the image sensor column signal output unit are arranged on two longitudinal sides of the active region of the image transceiving device, respectively;”
(B) “dividing longitudinally each of the OLED column driver, the image sensor column signal output unit, and the active region of the image transceiving device into two exposure units, and a length-width ratio of the active region of the image transceiving device is 4:3; and”
(C) “applying an exposure process to a silicon wafer during which each of the exposure units is within the range of one light field of a stepping exposure system and each of the exposure units is sequentially exposed with a respective mask, wherein the sequential exposure of the exposure units includes moving the silicon wafer to an exposure position for a newxt exposure unit for exposure after the exposure of one exposure unit is finished, such that different exposure regions are exposed with different masks; and”

Regarding (A):
Imai discloses:
 wherein the OLED row driver and the image sensor row driver are arranged on two transverse sides of the active region of the image transceiving device, respectively, and the OLED column driver and the image sensor column signal output unit are arranged on two longitudinal sides of the active region of the image transceiving device, respectively (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the time the application was filed to include in Chang, etc., the elements taught by Imai.
The rationale is as follows:
Chang, etc., and Imai are directed to the same field of art.
Imai shows a typical layout for these components that makes sense given the row/column structure. One of ordinary skill in the art could have included it with predictable results.
Regarding (B):
As already discussed to some extent, Chang discloses dividing longitudinally each of the OLED column driver, the image sensor column signal output unit, and the active region of the image transceiving device into two exposure units (paragraphs 102-103). What Chang does not disclose is that “a length-width ratio of the active region of the image transceiving device is 4:3.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
This is a pretty typical aspect ratio for a display device.

Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gard
Regarding (D):
Sarig discloses:
splicing together the exposure units as formed on the silicon wafer to form the image transceiving device (abstract, paragraphs 32-34, etc., where it can be silicon as per paragraphs 16-18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Chang, etc., the elements taught by Sarig.
The rationale is as follows:
Chang and Sarig are directed to the same or related fields of art.
Sarig discloses that multiple image sensors can be combined together to make one large one; Chang already discloses that the image sensor can be divided into multiple sensors. Combining the final image as taught by Sarig could have been done by one of ordinary skill in the art.
Regarding (C):

applying an exposure process to a silicon wafer during which each of the exposure units is within the range of one light field of a stepping exposure system and each of the exposure units is sequentially exposed with a respective mask, wherein the sequential exposure of the exposure units includes moving the silicon wafer to an exposure position for a newxt exposure unit for exposure after the exposure of one exposure unit is finished, such that different exposure regions are exposed with different masks (column 1, lines 30-45; column 2, lines 30-40).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Chang in view of Sarig the method taught by Cohen.
The rationale is as follows:
Chang, Sarig, and Cohen are directed to the same or related fields of art.
Sarig specifically cites the method of Cohen as one that can be used to manufacture the multiple image sensors (paragraph 16). Therefore one of ordinary skill in the art would have known to turn to this method and could have included it with predictable results.
Regarding claim 7:
Chang, etc., discloses:
wherein the image transceiving device is a monocrystalline silicon-based CMOS driven OLED image transceiving device (Sarig paragraph 1).
	Regarding claim 14:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claims 15 and 16:
Chang does not disclose:
“wherein a diagonal size of the active region of the image tranceiving device is less than 2.0 inches” (claim 15) or
“wherein a diagonal size of the active region of the image tranceiving device is greater than 2.0 inches” (claim 16).
Nonetheless either of these would have been obvious to one of ordinary skill in the art at the time of the invention.
The rationale is as follows:
The appropriate dimensions can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 17:
Chang, etc., discloses:
on the silicon wafer the two exposure areas for the OLED row driver and the two exposure areas for the image sensor row driver are arranged on two transverse sides of the exposure areas for the active region of the image tranceiving device, respectively, and
on the silicon wafer, the two exposure areas for the OLED column driver and the two exposure areas for the image sensor column ssignal output unit are arranged on two longitudinal sides of the active region of the image transceiving device, respectively.
(This relative position of the drivers and exposure areas has already been discussed in earlier rejections; it follows from Sarig – e.g., paragraph 18 – that they are all on the silicon wafer).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sariq, Cohen, and Imai, and further in view of Sakariya et al. (US 2015/0364107) and Perdices-Gonzalez et al. (US 2015/0228217).
Regarding claim 6:
Chang, etc., discloses:
wherein the active region of the image transceiving device comprises display row lines, display column lines, image sensing row lines, image sensing column lines, and a pixel matrix composed of pixels (e.g., Chang Fig. 2); 
the display row lines and the display column lines are connected to the OLED row driver and the OLED column driver, respectively, and the image sensing row lines and the image sensing column lines are connected to the image sensor row driver and the image sensor column signal output unit, respectively (Chang Fig. 14); and preferably, the pixel is square and comprises three subpixels and a light-sensitive unit (shown in, e.g., Chang Fig. 6), each subpixel being horizontally connected to the corresponding display row line and vertically connected to the corresponding display column line, and the light-sensitive unit being horizontally connected to the image sensor row line and vertically connected to the image sensor column line (Chang Fig. 2; paragraph 87). 
Chang, etc., does not disclose:
“all the subpixels and the light-sensitive unit occupying the symmetrically divided four square regions of the square, respectively”
	There’s really two parts to this: that the light-sensitive unit can occupy part of the pixel, and that the pixel is symmetric and divided into four square regions, each occupied by a subpixel or light-sensitive unit.
	Sakariya discloses:
	That light-sensitive unit can occupy part of the pixel (e.g., Fig. 3B).
	Perdices-Gonzalez discloses:
	a pixel that is symmetric and divided into four square regions (Fig. 18C).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Chang in view of Sarig the elements taught by Sakariya and Perdices-Gonzalez, resulting in a pixel that is square and that comprises three subpixels and a light-sensitive unit.
	The rationale is as follows:
	Chang, etc., Sakariya, and Perdices-Gonzales are all directed to the same field of art.
	Chang, etc., discloses a square pixel but admittedly one with a bit of a different layout, where the light-sensitive units are differently shaped than the other elements. Sakariya shows that the light-sensitive unit can just be a part of the pixel and be similar to a subpixel. Perdices-Gonzales shows pixel structures similar to that of Sakariya but also ones where the pixel is symmetrical with four square regions. Between these it would have been obvious that the light-sensitive unit could be part of the pixels of Chang in view of Sarig and that the overall structure could have four square regions. Perdices-Gonzales clearly shows that all these kinds of arrangements would be well known to one of ordinary skill in the art (paragraph 66).

Response to Arguments
Applicant's arguments filed 19 December 2020 have been fully considered but they are not persuasive.
Applicant’s first argument (starting on page 7) is that Chang does not disclose splicing together the exposure units on a silicon wafer to form the device.
The Examiner agrees with this. Although Chang does divide the sensor up into regions, it doesn’t do it this way. Applicant argues that Chang’s division is unrelated to manufacturing the device. This is arguable. Even if the division is done entirely in software, the division is still a part of making the final device. It doesn’t function until it is divided this way.
But that doesn’t really matter because dividing up the device, exposing it with plural masks, and moving the exposure area are all taught by the other references as discussed above.
Perhaps with this mind, applicant next (starting on page 8) argues with the contribution of Sarig. Applicant argues (specifically page 9) that Sarig doesn’t teach or suggest “the control circuitries 513, 523, 533, 543 being formed by splicing together exposure units as provided on one silicon wafer.” First, this is not true, but second, in the case of most of the claims it wouldn’t matter anyway.
As to the second point, in the case of claim 1 (and 14), the claim doesn’t specifically call out what parts of the device are formed on the silicon wafer and formed by splicing together exposure units. Even if is all that is formed on the wafer and spliced together is the sensor part itself, this would still meet the claim language. Only in claim 16 is it even specified that the drivers are also on the silicon wafter.
But Sarig discloses this anyway. The driver and the pixel array are on the same wafer (e.g., paragraph 18). Sarig does not show here a power supply, etc., but these are never claimed by applicant as being on the wafer, just the array and the drivers.
Therefore applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is a continuation. The date of the earlier application is relied upon: note that if necessary the pub date for PCT/US15/21199 is earlier than applicant’s foreign priority date and it could be relied upon instead.